 In the Matter of Louis W.COURTNEYAND ELMER J.SEInEL,A PARTNER-SHIP, D/B/A DENVER SMOKED Fisii COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERSOF AMERICA,AFL,LOCAL 452, PETITIONERCase No. SO-RC-114.-Decided February 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel, consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer is a partnership made up of Louis W. Courtney andElmer J. Seidel, doing business as Denver Smoked Fish Company,and is engaged in the purchase, processing, and wholesale distributionof fish and fish products at Denver, Colorado. The processing opera-tions are confined to smoking fish and constitute about 1 percent of theEmployer's operations.During the period March 1, 1947, to December 31, 1947, the Employ-er'spurchases, consisting mainly of fresh, frozen, processed, andcanned fish and fish products, amounted in value to approximately$180,000, of which 99 percent was purchased outside the State ofColorado.During the same period, the Employer sold products val-ued at approximately $200,000, of which approximately 10 to 15 per-cent was sold outside the State.During the period January 1, 1948,1At the hearing the Employer moved to dismiss the petition alleging(1)that theEmployer is not engaged in commerce within the meaning of the Act ; (2)that Section 9 (c)(3) of the Act constitutes a bar to the instant proceeding;and (3) that the proposed unitis inappropriate.The hearing officer did not rule on this motion.For reasons statedbelow,the Employer'smotion is denied."Chairman Herzog and Members Houston and Gray.81 N. L. R. B., No. 108.622 DENVER SMOKED FISH COMPANY623to July 1, 1948, the Employer's purchases amounted to approximate-ly $150,000, of which 99 percent was purchased outside the State ofColorado.During thesameperiod, the Employer sold productsvalued at approximately $165,000 to $175,000, of which less than 5 per-cent was sold outside the State.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer, within themeaningof Section 9 (c)(1) and Section2 (6) and(7) of the Act24.The appropriate unit :The Employer operates in a one-story building consisting of oneroom, exclusive of the office.The Employer buys fresh, frozen, proc-essed, and canned fish and fish products from the east and west coastsand from the Gulf of Mexico. The partners and four employees com-prise the entire staff.The four employees, Paul Pacheco, John G. Akshmeco, Nelson D.Courtney, and Ronald H. Rappe, receive and unpack fish shipments,process the fish when necessary, and repack it for delivery.All em-ployees are under the commonsupervisionof the two partners. Theyall ta4ke orders from customers, and handle invoices and bills of ladingas routine matters in receiving goodsand preparingfor deliveries.Allemployees work together in the same room and receive like treatmentas to vacation, sick leave, Christmasbonus,and other benefits.All em-ployees, with the exception of Rappe, spend approximately 10 percentof their time in clerical duties.Rappe spends approximately 35-50percent of his time in clerical duties.All the employees, except Court-ney, drive trucks to make the deliveries.Pacheco and Akshmeco spendover 50 percent of their time driving.Rappe spends approximately30 percent of his time driving. Courtney and Rappe are paid on a sal-ary basis ; the other two employees are paid on An hourly basis.The Petitioner contends that the Employer's "truck drivers" consti-tute an apropriateunit.The Petitioner would exclude Nelson D.Y Section 9 (c) (3) . . . "no election shall be directed in any bargaining unit or anysubdivision within which,in the preceding twelve-month period, a valid election shall havebeen held "On December 10, 1947,a consent election was held among the Employer's employees.Two ballots were challenged, which affected the result of the electionA hearing was setfor May 26, 1948Although notices were sent,neither the Employer nor the Petitionerappeared.The Board considered this non-appearance a disclaimer of interest and on July28, 1948,issued its Decision and Order dismissing the petition,78 N L. R.B 631.Morethan a 12-month period has elapsed since the consent electionTherefore,itdoes notconstitute a bar to the instant proceeding,or to the election hereinafter directed, underSection 9(c) (3), as alleged. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourtney from its unit because of Courtney's relationship with one ofthe partners and because he does not drive a truck; and the Petitionerwould exclude Rappe as a clerical employee.The Employer contendsthat all four employees should be in a single bargaining unit.Nelson D. Courtney has no financial interest in the partnership buthe is a brother of Louis W. Courtney, a partner.Although Nelson D.Courtney works with the other employees, and his interests are closelyrelated to theirs, we shall, nevertheless, exclude him from the unit be-cause of his close relationship to the Employer.3Due to the integrated character of the Employer's operations, thecloseness, integration, and interchange of activities and interests of theemployees, we find that all employees of the Employer, excluding Nel-son D. Courtney, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer,an election by secretballot shall be conducted as early as possible,but not later than 30 daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4,above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election,including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off,but excluding those employees who havesince quit or been discharged for cause and have not been rehired or re-instated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, byInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, AFL, Local 452.$Matter of Olindo Galluccio, doing businessasPreferred Oil Company,77, N. L. R. B.770, and casescited therein.